SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

464
KA 10-00519
PRESENT: SMITH, J.P., CENTRA, PERADOTTO, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

DAVID L. MAULL, ALSO KNOWN AS POOCHIE,
DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


JAMES L. DOWSEY, III, WEST VALLEY (KELIANN M. ELNISKI OF COUNSEL), FOR
DEFENDANT-APPELLANT.

DAVID L. MAULL, DEFENDANT-APPELLANT PRO SE.

LORI PETTIT RIEMAN, DISTRICT ATTORNEY, LITTLE VALLEY, FOR RESPONDENT.


     Appeal from a judgment of the Cattaraugus County Court (Larry M.
Himelein, J.), rendered June 26, 2009. The judgment convicted
defendant, upon a jury verdict, of criminal sale of a controlled
substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    April 29, 2011                         Patricia L. Morgan
                                                   Clerk of the Court